Citation Nr: 0800239	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  02-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for plantar warts 
and calluses of the right foot, currently evaluated as 30 
percent.  

2.  Entitlement to an increased rating for plantar warts and 
calluses of the left foot, currently evaluated as 40 percent 
disabling. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle disability. 

4.  Entitlement to an initial (compensable) evaluation for 
left ankle disability. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January to April 1997, 
and from May to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO denied a 
disability rating greater than 50 percent for plantar warts 
and calluses of the feet.  By that same rating action, the RO 
granted service connection for limitation of motion of the 
right and left ankles; initial ten percent and noncompensable 
evaluations were assigned, respectively.  The veteran timely 
appealed the RO's February 2001 rating action to the Board. 

In a May 2006 decision, the Board awarded separate 
evaluations for plantar warts and calluses of the right and 
left feet; 30 and 40 percent evaluations were assigned, 
respectively.  The Board denied an initial evaluation in 
excess of 10 percent and an initial (compensable) evaluation 
for right and left ankle disabilities, respectively.  The 
veteran appealed the Board's May 2006 decision to the United 
States Courts of Appeals for Veterans Claims (Court).  

In an October 2007 Order, the Court granted a July 2007 Joint 
Motion for Partial Remand filed by the veteran's attorney and 
VA, and vacated the Board's May 2006 decision.  As stipulated 
in the Joint Motion for Partial Remand, the Court directed 
the Board to refer the increased and initial evaluation 
claims to VA Central Office for extraschedular consideration 
and ensure compliance with the notice requirements under the 
Veterans Claims Assistance Act of 2000 (VCAA).  In order to 
comply with the Court's Order, the Board will remand this 
case for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As stipulated in the Joint Motion for Partial Remand (see, 
July 2007 Joint Motion for Partial Remand, pages (pgs.) 2-9) 
and on the basis of the Court's Order, the Board will submit 
the issues of entitlement to an increased evaluation for 
plantar warts and calluses of the right foot, currently 
evaluated as 30 percent, entitlement to an increased rating 
for plantar warts and calluses of the left foot, currently 
evaluated as 40 percent disabling, entitlement to an initial 
evaluation in excess of 10 p recent for right ankle 
disability, and entitlement to an initial (compensable) 
evaluation for left ankle disability to the Director, 
Compensation and Pension Service or the Under Secretary for 
Benefits for extraschedular consideration under 38 C.F.R. 
§ 3.321 (b) (1) (2007).

In addition, as stipulated by the Joint Motion for Partial 
and Remand and as directed by the Court's Order, VA must send 
the veteran and his representative a VCAA notice letter 
informing him that in order to obtain evaluations in excess 
of 40 percent for each foot, he must present evidence of 
exceptional or related factors such as marked interference 
with employment or frequent periods of hospitalization to 
support an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1). (See, July 2007 Joint Motion for Partial 
Remand, page (pg.) 12). 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a VCAA notice letter 
informing him that in order to obtain 
increased evaluations in excess of 40 
percent for each foot, he must present 
evidence of related factors such as 
marked interference with employment of 
frequent periods of hospitalization to 
support an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).

2.  The veteran's claims of entitlement 
to increased evaluations for plantar 
warts and calluses of the right and 
left feet, entitlement to an initial 
evaluation in excess of 10 percent for 
right ankle disability and entitlement 
to an initial (compensable) evaluation 
for left ankle disability must be 
submitted to the Director, Compensation 
and Pension Service or the Under 
Secretary for Benefits for 
extraschedular consideration under 
38 C.F.R. § 3.321 (b)(1).

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

